PER CURIAM.
Mr. Norman B. Calvert, having taken this appeal from the dismissal by the United States Court of Appeals for Veterans Claims1 of certain aspects peripheral to a successful mandamus action, in his reply brief states that he agrees with the Secretary’s position, as stated in the government’s brief, that the proper path for these further requests is through the VA Regional Office and the appeals process. We concur in this assessment. Accordingly, the appeal is dismissed, without prejudice to further proceedings in the appropriate tribunals.
No costs.

. Calvert v. Principi, No. 02-653, 2004 WL 184969 (Vet.App. Jan. 9, 2004).